Citation Nr: 1601263	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  09-41 167 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 based on the need for convalescence as a result of right shoulder surgery on May 7, 2008.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1954 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the case rests with the RO in Oakland, California.

The May 2009 rating decision denied service connection for right shoulder arthritis, denied service connection for left shoulder arthritis, and denied entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 based on the need for convalescence as a result of right shoulder surgery on May 7, 2008.

In an August 2015 decision, the Board granted service connection for left shoulder arthritis and service connection for right shoulder arthritis.  Additionally, in light of the grant of service connection for right shoulder arthritis, the Board remanded the issue of entitlement to a temporary total rating based on the need for convalescence following right shoulder surgery on May 7, 2008 for reconsideration by the Agency of Original Jurisdiction.  

An October 2015 rating decision effectuated the August 2015 Board decision and granted service connection for left shoulder arthritis and service connection for right shoulder arthritis.  The October 2015 rating decision assigned an effective date of June 9, 2008 for the award of service connection for the degenerative joint disease of the right shoulder.  The Veteran has not disagreed with the June 9, 2008 effective date assigned for degenerative joint disease of the right shoulder.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date).  In a supplemental statement of the case determination dated also in October 2015, the RO denied entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 based on the need for convalescence following right shoulder surgery on May 7, 2008.  

As noted above, in August 2015, the Board remanded the issue of entitlement to a temporary total rating based on the need for convalescence following a May 7, 2008 right shoulder surgery for VA treatment records dated from December 2009 to the present and for readjudication of the claim in light of the grant of service connection for a right shoulder disability.  The record reflects VA treatment records dated from December 2009 to September 2015 have been associated with the record and an October 2015 supplemental statement of the case has been issued.  Thus, the Board finds there has been substantial compliance with the August 2015 Board remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection for right shoulder arthritis has been established effective from June 9, 2008.

2.  The Veteran underwent right shoulder surgery on May 7, 2008, when he was post-operatively diagnosed with impingement syndrome of the right shoulder with degenerative joint disease of the right acromioclavicular joint, and grade 3 and areas of grade 4 degenerative changes of humeral head with loose bodies and a labral tear.


CONCLUSION OF LAW

The criteria for entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30, based on the need for convalescence as a result of right shoulder surgery on May 7, 2008, have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  In July 2008 VA correspondence, prior to the adjudication of the claim, the Veteran was informed of information and evidence necessary to substantiate his claim for a temporary total rating based on the need for convalescence.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the claim of entitlement to a temporary total rating based on the need for convalescence as a result of right shoulder surgery on May 7, 2008.  The Veteran's service treatment records have been obtained and associated with the claims file, as have post-service VA treatment records and private medical records.  Additionally, a VA medical examination is not necessary to make a decision as the facts are not in dispute, and the issue turns on application of relevant law. 

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue of entitlement to a temporary total rating based on the need for convalescence as a result of right shoulder surgery on May 7, 2008.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with this claim.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

Under the provisions of 38 C.F.R. § 4.30, a total rating will be assigned effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release if the treatment of a service-connected disability resulted in:  (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

The evidence of record reflects the Veteran underwent right shoulder surgery on May 7, 2008, when he was post-operatively diagnosed with impingement syndrome of the right shoulder with degenerative joint disease of the right acromioclavicular joint, and grade 3 and areas of grade 4 degenerative changes of the humeral head with loose bodies and a labral tear.

As noted above, the effective date for the award of service connection for right shoulder arthritis is June 9, 2008.  The May 7, 2008 date of right shoulder surgery predates the effective date of the award of service connection for a right shoulder disability.  The provisions of 38 C.F.R. § 4.30, in pertinent part, specifically establish that a temporary total convalescence rating will be assigned if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence.  As the right shoulder arthritis was not a service-connected disability at the time of the May 7, 2008 surgery, entitlement to a temporary total convalescence rating may not be established under the provisions of 38 C.F.R. § 4.30.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30, based on the need for convalescence as a result of right shoulder surgery on May 7, 2008, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


